Cooper, J.,
delivered the opinion of the court.
It whs error to exclude the testimony of Dr. J. C. Word to the effect that Ike Walker, under whom the defendant claims, declared in his life-time that the horses in controversy were not his property, but belonged to the appellant. Brown v. McGraw, 12 S. & M., 267; Graham v. Busby, 34 Miss., 272.
The second instruction for the defendant should have been refused. The transfer of the cattle from Ike Walker to his wife was long anterior to the operation of the code of 1880, in which, for the first time, the provision declaring the invalidity of unrecorded transfers from the husband to the wife appeared.
If the gift was made while the parties resided in Alabama, as the plaintiff testified, it was good as between the parties, and the provisions of the code of that state, §§ 1561 and 1562, could have no operation after the persons and property came under the operation of our laws. The code of 1880 related to transfers made after its adoption, and had no effect upon past transactions.
The third instruction for the defendant is also erroneous.. If the wife bought the horse from Mr. Bransford, as she testified she did, her title thereto would not have been affected, even though the husband afterwards gave his note-for the purchase-money, and owned the land upon which, was grown the crops from the proceeds of which the money was raised which paid for the horse. The horse would yet have been the property of the plaintiff, notwithstanding the husband paid the price she had promised to give.

The judgment is reversed.